DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, in the reply filed on 2/23/21 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 5-11 are rejected under 35 U.S.C. 102(a1) as being anticipated by Macnamara et al. (WO2018/022521).
Regarding claim 1, Macnamara discloses a system for administering a vision-based test to a user (title), the system comprising a portable light field testing device for administering the vision-based test (figure 3A, ophthalmic device), the device comprising a light field display (figure 3A, the display 62 is an integral light field), see figure 14 and paragraph [0038) operable to render at least one testing optotype (figure 15, part 1520), a digital data processor (figure 3A, part 70) operatively linked to said light field display (see figure 14) and operable on pixel data associated with said at least one testing optotype (figure 15, virtual eye test chart 1520, see paragraph [0283], which equivalent to the optotype in the present application) to dynamically adjust a rendering thereof via said light field display so as to adjust a user perception thereof (figure 16), wherein said user perception of said at least one testing optotype is dynamically adjustable (figure 16, step 1610) in accordance with the vision-based test to identify the 
Regarding claim 2, Macnamara further discloses rendering a test administration guidance content ([0286]: conventional phoropter or eye test chart) accessed via the network-accessible server (figure 3A, part 74, remote data repository).
Regarding claims 5-7, Macnamara further discloses dynamically adjusting user perception of the at least one optotype during administration of the vision-based test (figure 16, step 1606), the test administration content is set in accordance with a previously designated visual acuity compensation parameter (figure 16, step 1610: incrementally modifying prescription focus of image) to subjectively identify an optimal visual acuity compensation.
Regarding claim 8, Macnamara further discloses using the same vision-based test of Macnamara for vision-based cognitive impairment test by evaluating a quantifiable user response appears to be 
Regarding claim 9, Macnamara further discloses initiating a vision-based test session via said remote network communication interface between the user ([0073]).
Regarding claims 10 and 11, Macnamara further discloses a communication interface to a designated lens maker, wherein said optimal visual acuity compensation prescribed to the user is communicatively relayed for corrective lens prescription via a Web interface ([0182]:: "system may be configured to receive an optical prescription for presbyopia correction from a third party... a doctor may be able to send a user's optical prescription wirelessly, e.g., over the internet. Blue-tooth connection, hospital network, etc.").

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Macnamara et al. (WO2018/022521), as applied to the preceding claims above.
Regarding claims 3 and 4, Macnamara discloses all the claimed limitations except for rendering one optotype in a testing region of the display and guidance instructions, be it images or live-stream video, in another region the display.  However, rendering one optotype in a testing region of the display and guidance instructions, be it images or live-stream video, in another region the display is a mere 

Other Information/Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK DINH whose telephone number is (571)272-2327.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK DINH/
Primary Examiner, Art Unit 2872
3/13/21